         Case 4:20-cv-00714-BRW-JJV Document 21 Filed 08/24/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JERRY LEE RUSSELL                                                                     PLAINTIFF
ADC #150918

v.                                 4:20-cv-00714-BRW-JJV

LASONYA GRISWOLD DAVIS, APN,
Cummins Unit, CCS/Wellpath Health Care; et al.                                    DEFENDANTS


                                            ORDER

         I have reviewed the Partial Recommended Disposition (Doc. No. 18) submitted by

United States Magistrate Judge Joe J. Volpe and the timely objections (Doc. No. 20). After

carefully considering the objections and making a de novo review of the record, I approve and

adopt the Partial Recommended Disposition in all respects.

         Accordingly, Defendant Kelley and Payne’s Motion to Dismiss is GRANTED only as to

the official capacity claims and DENIED in all other respects.1   Plaintiff’s official capacity

claims against Defendants Kelley and Payne are DISMISSED WITHOUT PREJUDICE. I

certify that an in forma pauperis appeal from this Order would not be taken in good faith.2

         IT IS SO ORDERED this 24th day of August, 2020.

                                                          Billy Roy WIlson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    Doc. No. 12.
2
    28 U.S.C. § 1915(a)(3).
                                                1
